DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This Communication is a Non-Final in response to the Request for Continued Examination, the Amendments, Remarks, and Arguments filed on the 31st day of August, 2022. Currently claims 1-2, and 4-15 are pending. Claim 3 has been cancelled. Claim 15 is new. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2022 filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31st day of August, 2022, has been entered.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 8-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20150332358 to Sayecki in view of U.S. Patent Application Publication No. 20140058959 to Isbjornssund et al. (hereinafter Isbjornssund) in view of U.S. Patent Application Publication No. 20060059101 to Ebihara et al. (hereinafter Ebihara).
Referring to Claim 1, 10, 11-12 and 14 (substantially similar in scope and language), Sayecki discloses an information processing system including an output apparatus and a server apparatus, the information processing system performing a process, a server apparatus and a non-transitory computer-readable recording medium storing a program to cause a computer to perform a process comprising (see at least Sayecki: ¶ 20-21, 58, 61, 64, 66, 73-74, 78, 81, 103, 105-107, and 121-122) comprising: 
storing, for each output condition, copy painting data representing a copy painting of an original painting generated based on imaging data, in which the original painting is imaged, and an output condition of the copy painting data; 
storing management information indicating an output state for each set of the copy painting data
Sayecki discloses storing, for each output condition, copy painting data representing a copy painting of an original painting generated based on imaging data, in which the original painting is imaged, and an output condition of the copy painting data; and storing management information indicating an output state for each set of the copy painting data (see at least Sayecki: ¶ 21-31, 34-35, 48-49, 60, 63-76, and 81-110: discusses the transferrable instances can be represented as a group of instances and each instance is accounted for and the authorized amount is controlled; see also Sayecki: ¶ 21, 26-30, 72, 92, 98-100, 114, 121, and 128: discussing counting the number of instances; see also Sayecki: ¶ 20-21, 58, 61, 64, 66, 73-74, 78, 81, 103, 105-107, and 121-122: discusses storing information specifically within the system and being able to access external sources).
outputting the copy painting data, for which an output request is received, to the output apparatus, upon determining based on the management information that an output of the copy painting data is permitted in a case of receiving the output request of the copy painting data wherein the output condition indicates a condition corresponding to accuracy of reproduction of the original painting by the copy painting and determines a limit on a number of reproductions to be made
Sayecki discloses outputting the copy painting data, for which an output request is received, to the output apparatus, upon determining based on the management information that an output of the copy painting data is permitted in a case of receiving the output request of the copy painting data (see at least Sayecki: Abstract, and ¶ 11-12, 18, 99, 110, and 121; discusses transferring painting data (outputting a copy); see also Sayecki: ¶ 21-31, 34-35, 48-49, 60, 63-76, and 81-110: discusses the transferrable instances can be represented as a group of instances and each instance is accounted for and the authorized amount is controlled; see also Sayecki: ¶ 21, 26-30, 72, 92, 98-100, 114, 121, and 128: discussing counting the number of instances).
Sayecki fails to explicitly state wherein the output condition indicates a condition corresponding to accuracy of reproduction of the original painting by the copy painting and determines a limit on a number of reproductions to be made.
Examiner notes that Isbjornssund, which like Sayecki talks about wherein the output condition indicates a condition corresponding to accuracy of reproduction work by analyzing 3D models being outputted and planned (see at least Isbjornssund: ¶ 39-40, 44, 46, 47-50, 52-54; see also Isbjornssund: ¶ 71-98: discussing the overall process). Examiner notes that the system automatically determines the reproductions accuracy as applied to a plurality of restrictions to facilitate payment of royalties based on the reproduction and the comparison of protected images and data (see at least Isbjornssund: ¶ 39, 44, 121, 125, and 128). 
Isbjornssund further discusses the determination of royalties based on a multi-layer perception neural network employing a plurality of algorithms (see at least Isbjornssund: ¶ 43, 113, and 116-134).
Claim 12 contains the language:
wherein the output condition includes a number of modeling layers for adjusting accuracy of reproduction of the original painting by the copy painting
Isbjornssund further discusses the determination of royalties based on a multi-layer perception neural network employing a plurality of algorithms (see at least Isbjornssund: ¶ 43, 113, and 116-134).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of the output condition indicating a condition corresponding to accuracy of reproduction (as disclosed by Isbjornssund) into the method and system for processing information comprising of outputting the copy painting data, for which an output request is received, to the output apparatus, upon determining based on the management information that an output of the copy painting data is permitted in a case of receiving the output request of the copy painting data (as disclosed by Sayecki). One of ordinary skill in the art would have been motivated to incorporate the feature of output condition indicating a condition corresponding to accuracy of reproduction because it would enforce other type of use restrictions (see Isbjornssund ¶ 2).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of output condition indicating a condition corresponding to accuracy of reproduction (as disclosed by Isbjornssund) into the method and system for processing information comprising of outputting the copy painting data, for which an output request is received, to the output apparatus, upon determining based on the management information that an output of the copy painting data is permitted in a case of receiving the output request of the copy painting data (as disclosed by Sayecki), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of output condition indicating a condition corresponding to accuracy of reproduction into the method and system for processing information comprising of outputting the copy painting data, for which an output request is received, to the output apparatus, upon determining based on the management information that an output of the copy painting data is permitted in a case of receiving the output request of the copy painting data). See also MPEP § 2143(I)(A).
The combination of Sayecki and Isbjornssund discuss the use of limits when determining if a content satisfies a license agreement stored within the system, however, it fails to explicitly state determines a limit on a number of reproductions to be made.
However, Ebihara, which talks about a reproduction component for controlling reproduction of content on the basis of a license defining a usage rule of the content, teaches it is known to store conditions associated to the reproductions and distribution requests such as determining a limit on a number of reproductions to be made (see at least Ebihara: ¶ 205, 207, 209, 219-221, 229, and 239).
Ebihara further teaches the system receiving request for users for distribution and an imaging system configured to acquire the imaging data of the original painting, and transmit the imaging data to the server apparatus and wherein the reproduction is made based on the imaging data of the original painting acquired by the imaging system (see at least Ebihara: ¶ 94-100).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of storing conditions associated to the reproductions and distribution requests such as determining a limit on a number of reproductions to be made (as disclosed by Ebihara) to the known method and system for processing information comprising of outputting the copy painting data, for which an output request is received, to the output apparatus, upon determining based on the management information that an output of the copy painting data is permitted in a case of receiving the output request of the copy painting data (as disclosed by the combination of Sayecki and Isbjornssund) to suitably determine the use conditions for evaluating each of use cases from the license corresponding to another installation. One of ordinary skill in the art would have been motivated to apply the known technique of storing conditions associated to the reproductions and distribution requests such as determining a limit on a number of reproductions to be made because it would to suitably determine the use conditions for evaluating each of use cases from the license corresponding to another installation (see Ebihara ¶ 7). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of storing conditions associated to the reproductions and distribution requests such as determining a limit on a number of reproductions to be made (as disclosed by Ebihara) to the known method and system for processing information comprising of outputting the copy painting data, for which an output request is received, to the output apparatus, upon determining based on the management information that an output of the copy painting data is permitted in a case of receiving the output request of the copy painting data (as disclosed by the combination of Sayecki and Isbjornssund) to suitably determine the use conditions for evaluating each of use cases from the license corresponding to another installation, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of storing conditions associated to the reproductions and distribution requests such as determining a limit on a number of reproductions to be made to the known method and system for processing information comprising of outputting the copy painting data, for which an output request is received, to the output apparatus, upon determining based on the management information that an output of the copy painting data is permitted in a case of receiving the output request of the copy painting data to suitably determine the use conditions for evaluating each of use cases from the license corresponding to another installation). See also MPEP § 2143(I)(D).

Referring to Claim 2, the combination of Sayecki, Isbjornssund, and Ebihara teaches the information processing system as claimed in claim 1, including wherein the management information includes information indicating a royalty for the original painting, the royalty occurred every time the original painting indicating the original painting data is output.
Sayecki discloses wherein the management information includes information indicating a royalty for the original painting, the royalty occurred every time the original painting indicating the original painting data is output (see at least Sayecki: ¶ 89 and 95).

Referring to Claim 4, the combination of Sayecki, Isbjornssund, and Ebihara teaches the information processing system as claimed in claim 1, including 
wherein the management information includes information indicating an upper limit sheet count of an output sheet count of the copy painting to be output from the output apparatus, information indicating an output permission period of the copy painting, and information indicating a sheet count permitted for outputting the copy painting at the output apparatus, and 
Sayecki discloses wherein the management information includes information indicating an upper limit sheet count of an output sheet count of the copy painting to be output from the output apparatus, information indicating an output permission period of the copy painting, and information indicating a sheet count permitted for outputting the copy painting at the output apparatus (see at least Sayecki: Abstract, and ¶ 11-12, 18, 99, 110, and 121; discusses transferring painting data (outputting a copy); see also Sayecki: ¶ 21-31, 34-35, 48-49, 60, 63-76, and 81-110: discusses the transferrable instances can be represented as a group of instances and each instance is accounted for and the authorized amount is controlled; see also Sayecki: ¶ 72 and 126: discusses limiting access and trading during a specific time period).
wherein the process further includes 
determining based on a date and time when the output request is received, the sheet count permitted for outputting the copy painting at the output apparatus, and the upper limit sheet count whether to output the copy painting data to the output apparatus; and 
reducing a sheet count on which the copy painting had been output, from the sheet count permitted to output the copy painting at the output apparatus in the management information, in a case in which the copy painting data has been output to the output apparatus.
Sayecki discloses wherein the process further includes determining based on a date and time when the output request is received, the sheet count permitted for outputting the copy painting at the output apparatus, and the upper limit sheet count whether to output the copy painting data to the output apparatus (see at least Sayecki: Abstract, and ¶ 11-12, 18, 99, 110, and 121; discusses transferring painting data (outputting a copy); see also Sayecki: ¶ 21-31, 34-35, 48-49, 60, 63-76, and 81-110: discusses the transferrable instances can be represented as a group of instances and each instance is accounted for and the authorized amount is controlled; see also Sayecki: ¶ 72 and 126: discusses limiting access and trading during a specific time period).
Sayecki further discloses reducing a sheet count on which the copy painting had been output, from the sheet count permitted to output the copy painting at the output apparatus in the management information, in a case in which the copy painting data has been output to the output apparatus (see at least Sayecki: Abstract, and ¶ 11-12, 18, 99, 110, and 121; discusses transferring painting data (outputting a copy); see also Sayecki: ¶ 21-31, 34-35, 48-49, 60, 63-76, and 81-110: discusses the transferrable instances can be represented as a group of instances and each instance is accounted for and the authorized amount is controlled; see also Sayecki: ¶ 21, 26-30, 72, 92, 98-100, 114, 121, and 128: discussing counting the number of instances; see also Sayecki: ¶ 72 and 126: discusses limiting access and trading during a specific time period).

Referring to Claim 5, the combination of Sayecki, Isbjornssund, and Ebihara teaches the information processing system as claimed in claim 1, including wherein the process further includes generating the copy painting data, in which watermark information is embedded into the copy painting data, from the imaging data of the original painting, wherein the watermark information including information indicating a date and time is embedded into the copy painting data when the original painting was imaged (see at least Sayecki: ¶ 110).

Referring to Claim 8, the combination of Sayecki, Isbjornssund, and Ebihara teaches the information processing system as claimed in claim 1,  wherein the management information is output for each set of the copy painting data generated for each output condition representing one of multiple patterns, from the original painting (see at least Sayecki: Abstract, and ¶ 11-12, 18, 99, 110, and 121; discusses transferring painting data (outputting a copy); see also Sayecki: ¶ 21-31, 34-35, 48-49, 60, 63-76, and 81-110: discusses the transferrable instances can be represented as a group of instances and each instance is accounted for and the authorized amount is controlled; see also Sayecki: ¶ 21, 26-30, 72, 92, 98-100, 114, 121, and 128: discussing counting the number of instances; see also Sayecki: ¶ 72 and 126: discusses limiting access and trading during a specific time period).

Referring to Claim 9, the combination of Sayecki, Isbjornssund, and Ebihara teaches the information processing system as claimed in claim 1 including wherein the output apparatus is a three-dimensional modeling apparatus.
Examiner notes that Isbjornssund, which like Sayecki talks about wherein the output condition indicates a condition corresponding to accuracy of reproduction work by analyzing 3D models being outputted and planned (see at least Isbjornssund: ¶ 39-40, 44, 46, 47-50, 52-54; see also Isbjornssund: ¶ 71-98: discussing the overall process). Examiner notes that the system automatically determines the reproductions accuracy as applied to a plurality of restrictions to facilitate payment of royalties based on the reproduction and the comparison of protected images and data (see at least Isbjornssund: ¶ 39, 44, 121, 125, and 128). 
Isbjornssund further discusses the determination of royalties based on a multi-layer perception neural network employing a plurality of algorithms (see at least Isbjornssund: ¶ 43, 113, and 116-134).

Referring to Claim 14, the combination of Sayecki, Isbjornssund, and Ebihara teaches the information processing system as claimed in claim 12, including wherein the output condition includes the number of modeling layers, the number being greater than or equal to one, wherein a layer number as the output condition of the copy painting data is an integer greater than or equal to one, whose maximum value is a layer number of the original painting data, and wherein the layer number as the output condition of the copy painting data is information used by an inkjet output apparatus for stacking a plurality of shaped layers according to the layer number.
Sayecki discloses outputting the copy painting data, for which an output request is received, to the output apparatus, upon determining based on the management information that an output of the copy painting data is permitted in a case of receiving the output request of the copy painting data (see at least Sayecki: Abstract, and ¶ 11-12, 18, 99, 110, and 121; discusses transferring painting data (outputting a copy); see also Sayecki: ¶ 21-31, 34-35, 48-49, 60, 63-76, and 81-110: discusses the transferrable instances can be represented as a group of instances and each instance is accounted for and the authorized amount is controlled; see also Sayecki: ¶ 21, 26-30, 72, 92, 98-100, 114, 121, and 128: discussing counting the number of instances).
Examiner notes that Isbjornssund, which like Sayecki talks about wherein the output condition indicates a condition corresponding to accuracy of reproduction work by analyzing 3D models being outputted and planned (see at least Isbjornssund: ¶ 39-40, 44, 46, 47-50, 52-54; see also Isbjornssund: ¶ 71-98: discussing the overall process). Examiner notes that the system automatically determines the reproductions accuracy as applied to a plurality of restrictions to facilitate payment of royalties based on the reproduction and the comparison of protected images and data (see at least Isbjornssund: ¶ 39, 44, 121, 125, and 128). 
Isbjornssund further discusses the determination of royalties based on a multi-layer perception neural network employing a plurality of algorithms (see at least Isbjornssund: ¶ 43, 113, and 116-134).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20150332358 to Sayecki in view of U.S. Patent Application Publication No. 20140058959 to Isbjornssund et al. (hereinafter Isbjornssund) in view of U.S. Patent Application Publication No. 20060059101 to Ebihara et al. (hereinafter Ebihara) in view of U.S. Patent Application Publication No. 20080141117 to King et al. (hereinafter King).
Referring to Claim 6, the combination of Sayecki, Isbjornssund, and Ebihara teaches the information processing system as claimed in claim 5; Sayecki discloses a system that uses a unique watermark to identify various instances of art (see at least Sayecki: ¶ 110). the combination of Sayecki, Isbjornssund, and Ebihara does not explicitly state wherein the watermark information includes information specifying an owner of the original painting, and information indicating a location where the original painting was imaged.
However, King teaches using a watermark identifier that includes specific owner information, time sensitive information and location of where the watermark was created (see at least King: ¶ 16, 38, 61 65, 624-625, 634, 638-640, and 778).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of having watermark information includes information specifying an owner of the original painting, and information indicating a location where the original painting was imaged (as disclosed by King) to the known system and method for determine artwork permissions that uses a unique watermark to identify various instances of art (as disclosed by the combination of Sayecki, Isbjornssund, and Ebihara) to would provide new models of publishing and using books, documents, and periodicals. One of ordinary skill in the art would have been motivated to apply the known technique of having watermark information includes information specifying an owner of the original painting, and information indicating a location where the original painting was imaged because it would provide new models of publishing and using books, documents, and periodicals (see King ¶ 7). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of having watermark information includes information specifying an owner of the original painting, and information indicating a location where the original painting was imaged (as disclosed by King) to the known system and method for determine artwork permissions that uses a unique watermark to identify various instances of art (as disclosed by the combination of Sayecki, Isbjornssund, and Ebihara) to would provide new models of publishing and using books, documents, and periodicals, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of having watermark information includes information specifying an owner of the original painting, and information indicating a location where the original painting was imaged to the known system and method for determine artwork permissions that uses a unique watermark to identify various instances of art to would provide new models of publishing and using books, documents, and periodicals). See also MPEP § 2143(I)(D).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20150332358 to Sayecki in view of U.S. Patent Application Publication No. 20140058959 to Isbjornssund et al. (hereinafter Isbjornssund) in view of U.S. Patent Application Publication No. 20060059101 to Ebihara et al. (hereinafter Ebihara) in view of WIPO Publication WO2005109909A1 to Feremans.
Referring to Claim 7, the Sayecki reference discloses the information processing system as claimed in claim 5; the combination of Sayecki, Isbjornssund, and Ebihara does not explicitly state wherein the process further includes acquiring three-dimensional information representing irregularities of the copy painting, and wherein the copy painting data is generated by using the three-dimensional information.
However, Feremans wherein the process further includes acquiring three-dimensional information representing irregularities of the copy painting, and wherein the copy painting data is generated by using the three-dimensional information (see at least Feremans: ¶ Pages 4-6)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of acquiring three dimensional information representing irregularities of the copy painting, and wherein the copy painting data is generated by using the three dimensional information (as disclosed by Feremans) to the known method and system of copying and distributing copies of arts of work such as paintings using image data (as disclosed by the combination of Sayecki, Isbjornssund, and Ebihara) to provide a planar image for being perceived by humans as three dimensional. One of ordinary skill in the art would have been motivated to apply the known technique of acquiring three-dimensional information representing irregularities of the copy painting, and wherein the copy painting data is generated by using the three-dimensional information because it would provide a planar image for being perceived by humans as three dimensional (see Feremans: ¶ claim 1). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of acquiring three dimensional information representing irregularities of the copy painting, and wherein the copy painting data is generated by using the three dimensional information (as disclosed by Feremans) to the known method and system of copying and distributing copies of arts of work such as paintings using image data (as disclosed by the combination of Sayecki, Isbjornssund, and Ebihara) to provide a planar image for being perceived by humans as three dimensional, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of acquiring three dimensional information representing irregularities of the copy painting, and wherein the copy painting data is generated by using the three dimensional information to the known method and system of copying and distributing copies of arts of work such as paintings using image data to provide a planar image for being perceived by humans as three dimensional). See also MPEP § 2143(I)(D).

Referring to Claim 15, the Sayecki reference discloses the information processing system as claimed in claim 1; the combination of Sayecki, Isbjornssund, and Ebihara does not explicitly state further comprising: an imaging system configured to acquire the imaging data of the original painting, and transmit the imaging data to the server apparatus, and the reproduction is made based on the imaging data of the original painting acquired by the imaging system. Specifically, Sayecki discloses outputting the copy painting data, for which an output request is received, to the output apparatus, upon determining based on the management information that an output of the copy painting data is permitted in a case of receiving the output request of the copy painting data (see at least Sayecki: Abstract, and ¶ 11-12, 18, 99, 110, and 121; discusses transferring painting data (outputting a copy); see also Sayecki: ¶ 21-31, 34-35, 48-49, 60, 63-76, and 81-110: discusses the transferrable instances can be represented as a group of instances and each instance is accounted for and the authorized amount is controlled; see also Sayecki: ¶ 21, 26-30, 72, 92, 98-100, 114, 121, and 128: discussing counting the number of instances).
Examiner notes that Isbjornssund, which like Sayecki talks about wherein the output condition indicates a condition corresponding to accuracy of reproduction work by analyzing 3D models being outputted and planned (see at least Isbjornssund: ¶ 39-40, 44, 46, 47-50, 52-54; see also Isbjornssund: ¶ 71-98: discussing the overall process). Examiner notes that the system automatically determines the reproductions accuracy as applied to a plurality of restrictions to facilitate payment of royalties based on the reproduction and the comparison of protected images and data (see at least Isbjornssund: ¶ 39, 44, 121, 125, and 128). 
Ebihara further teaches the system receiving request for users for distribution and an imaging system configured to acquire the imaging data of the original painting, and transmit the imaging data to the server apparatus and wherein the reproduction is made based on the imaging data of the original painting acquired by the imaging system (see at least Ebihara: ¶ 94-100).
The combination of Sayecki, Isbjornssund, and Ebihara does not explicitly state wherein the accuracy of the reproduction of the original painting is determined by accuracy of reproducing irregularities of a surface of the original painting.
However, Feremans wherein the process further includes acquiring three-dimensional information representing irregularities of the copy painting, and wherein the copy painting data is generated by using the three-dimensional information (see at least Feremans: ¶ Pages 4-6)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of acquiring three dimensional information representing irregularities of the copy painting, and wherein the copy painting data is generated by using the three dimensional information (as disclosed by Feremans) to the known method and system of copying and distributing copies of arts of work such as paintings using image data (as disclosed by the combination of Sayecki, Isbjornssund, and Ebihara) to provide a planar image for being perceived by humans as three dimensional. One of ordinary skill in the art would have been motivated to apply the known technique of acquiring three-dimensional information representing irregularities of the copy painting, and wherein the copy painting data is generated by using the three-dimensional information because it would provide a planar image for being perceived by humans as three dimensional (see Feremans: ¶ claim 1). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of acquiring three dimensional information representing irregularities of the copy painting, and wherein the copy painting data is generated by using the three dimensional information (as disclosed by Feremans) to the known method and system of copying and distributing copies of arts of work such as paintings using image data (as disclosed by the combination of Sayecki, Isbjornssund, and Ebihara) to provide a planar image for being perceived by humans as three dimensional, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of acquiring three dimensional information representing irregularities of the copy painting, and wherein the copy painting data is generated by using the three dimensional information to the known method and system of copying and distributing copies of arts of work such as paintings using image data to provide a planar image for being perceived by humans as three dimensional). See also MPEP § 2143(I)(D).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20150332358 to Sayecki in view of U.S. Patent Application Publication No. 20140058959 to Isbjornssund et al. (hereinafter Isbjornssund) in view of U.S. Patent Application Publication No. 20060059101 to Ebihara et al. (hereinafter Ebihara) in view of U.S. Patent Application Publication No. 20030117620 to Balas et al. (hereinafter Balas).
Referring to Claim 13, the combination of Sayecki, Isbjornssund, and Ebihara teaches the information processing system as claimed in claim 1, but fails to explicitly state wherein the imaging data includes data obtained by analyzing inner layers of the original painting with infrared light by an imaging device.
However, Balas, which talks about an imaging method and apparatus capable of performing non-destructive, in situ analysis of art-objects, teaches it is known to use an infrared light to analyze layer of piece of art (see at least Balas: ¶ 16, 18-19, 23and 28-29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using infrared lights when using an image processing device (as disclosed by Balas) to the known method and system for processing and analyzing information related to works of art including paintings and using image processing systems (as disclosed by the combination of Sayecki, Isbjornssund, and Ebihara) to improve notably the diagnostic information and enables the analysis of heterogeneous art-objects. One of ordinary skill in the art would have been motivated to apply the known technique of using infrared lights when using an image processing device because it would improve notably the diagnostic information and enables the analysis of heterogeneous art-objects (see Balas ¶ 10). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using infrared lights when using an image processing device (as disclosed by Balas) to the known method and system for processing and analyzing information related to works of art including paintings and using image processing systems (as disclosed by the combination of Sayecki, Isbjornssund, and Ebihara) to improve notably the diagnostic information and enables the analysis of heterogeneous art-objects, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using infrared lights when using an image processing device to the known method and system for processing and analyzing information related to works of art including paintings and using image processing systems to improve notably the diagnostic information and enables the analysis of heterogeneous art-objects). See also MPEP § 2143(I)(D).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, and 4-14 have been considered but are moot because the new ground of rejection applied in the prior art rejection of record necessitated by the amendments.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689